Citation Nr: 1727785	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-41 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides. 

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides.

5. Entitlement to service connection for a skin disability (tinea pedis, claimed as dermatitis), to include as due to exposure to herbicides.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971, including service in the Republic of Vietnam from March to June 1971 and participated in operations against Communist aggression in the Danang area in March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board previously remanded this case for additional development in June 2015 and June 2016.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Another remand is required in this case to ensure that the Veteran is given every consideration.  VA failed in part to comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In particular, after a careful review of the record, the Board finds that further development requested by the previous remand has not completely been followed up and that it is still necessary especially because opinions in a November 2016 VA examination are in part based on lack of medical evidence after the Veteran's separation from service until 2000's when the Veteran was diagnosed with current disabilities for all claims on appeal.  

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including records from State or local governments, any other non-Federal governmental source, private health care providers, and current or former employers.  38 C.F.R. § 3.159(c)(1) (2016).  Reasonable efforts must include an initial request for the records and at least one follow-up request, if the records are not received.  A follow-up request will not be necessary when the response to the initial request indicates that a follow-up request would be futile, such as a response that the records do not exist.  

The AOJ did not make sufficient efforts to secure records from Kaiser Permanente (Kaiser) because the evidence does not show that the AOJ made any follow-up request after its initial request made in July 2016.  

Here, in a June 2016 remand, the Board directed the AOJ to take appropriate measures to request copies of private treatment records from Kaiser.  Following the remand, the AOJ requested the Veteran to complete and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs in July 2016.  The evidence of record indicates that the Veteran replied to this request in July 2016 that he had not visited Kaiser since 2008.  At issue, however, were records of much earlier treatment.

Indeed, the record indicates that the Veteran had a primary care physician and regular checkups at Kaiser between 1994 and 2009, which coincides with the time period when he worked as automobile mechanic.  For instance, the SSA record lists Kaiser as one of the medical care providers, noting that the Veteran visited Kaiser with complaints of swelling and pain in elbows and received treatment at Kaiser from January 1995 until the present with a next appointment scheduled at the time the form was filled out.  (See SSA File 1, at 35).  Similarly, as the Board noted in the previous remand, the Veteran completed an Authorization and Consent to Release Information to the Department of Veterans Affairs in November 2010, in which he reported treatment at Kaiser from 1994 to the present for knees, ankles, and Achilles tendon.  

The Board further finds that the Veteran's response to the AOJ's initial request that he had not visited Kaiser since 2008 shows no indication that the earlier records do not exist.  Thus, a requisite follow-up request was not made to the Veteran.  

Of note is the fact that the Veteran's claims file only contains Kaiser's records dated between sometime after May 2004 and June 2008 as part of the SSA records.  Since the SSA only requested Kaiser to provide the Veteran's records since 2002 until 2009, the records between 1995 and 2002 are yet to be clearly requested.  

Therefore, VA must make reasonable efforts to obtain the records in order to satisfy its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) .  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers, to include Kaiser Permanente, as identified by the Veteran. Specifically back to 1994.  His assistance in obtaining these records should be requested as needed.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  If no records that should be specifically set out.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who has first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of peripheral neuropathy of the upper and lower extremities and skin disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After any additional evidence has been associated with the claims file, including pertinent records if obtained and otherwise in order; obtain an addendum opinion from  the November 2016 VA examiner, or an examiner with equivalent qualification, to address the nature, extent, onset, and etiology of any peripheral neuropathy of the upper and lower extremities and skin disabilities.  If no pertinent records are obtained for review that should be noted, and it might be held that there is no basis to seek further opinion.  If undertaken, provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

Then, the examiner should provide opinions on the following: 

a. whether it is at least as likely as not that any peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and/or left lower extremity is etiologically related to or had its onset in service, to include exposure to herbicides in service, or

b. whether it is at least as likely as not that any skin disability is etiologically related to or had its onset in service, to include exposure to herbicides in service.  

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




